Citation Nr: 0533243	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-09 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of low back injury with laminectomy to include 
symptoms of fatigue and insomnia.

2.  Entitlement to service connection for hypertension, heart 
murmur, and aortic insufficiency with bicuspid valve.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from January 1985 to January 
1988 and from January 1991 to April 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO confirmed and continued a 40 
percent disability evaluation for low back injury with 
laminectomy to include symptoms of fatigue and insomnia and 
denied entitlement to service connection for hypertension, 
heart murmur, and aortic insufficiency with bicuspid valve.  
This matter also arises from a January 2000 rating decision 
wherein the RO denied entitlement to a TDIU rating.

The veteran presented testimony at a personal hearing at the 
RO in January 2001 before a Decision Review Officer (DRO).  A 
copy of the hearing transcript was placed in the claims file.

Although entitlement to service connection for hypertension, 
heart murmur, and aortic insufficiency with bicuspid valve, 
initially was denied as a well grounded claim had not been 
submitted, after review of all evidence of record, the DRO 
denied the claim on the merits and the veteran was so 
notified in a January 2001 supplemental statement of the 
case.  

In January 2003, the Board undertook development under 
regulations promulgated which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).  The veteran was notified in March 2003 
that the Board was developing additional evidence concerning 
his appeal.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), however, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2), in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because it allowed the 
Board to consider additional evidence that was not first 
considered by the AOJ, and without having to obtain the 
appellant's waiver of initial AOJ consideration.

In accordance with the Federal Circuit's decision in Disabled 
American Veterans that invalidated certain duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2), the case was 
remanded in August 2003 so that initial consideration of any 
additional evidence obtained would be by the agency of 
original jurisdiction.

Most recently, in a supplemental statement of the case issued 
in November 2004, the RO denied entitlement to an evaluation 
greater than 40 percent for residuals of a low back injury 
with laminectomy, to include symptoms of fatigue and 
insomnia; denied entitlement to service connection for a 
heart disorder, to include hypertension; and denied 
entitlement to a TDIU.  The case has been returned to the 
Board for further appellate review.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

Our review finds that the veteran indicated that he wishes to 
attend a hearing before a Member of the Board at the VA 
Regional Office on his substantive appeal on VA Form 9 
received in May 2000.  Therefore, the Board finds that this 
matter should be REMANDED to schedule the veteran for a 
Travel Board hearing.  See 38 C.F.R. § 20.704 (2005). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the veteran's request.  Appropriate 
notification should be given to the appellant 
and his representative, and such notification 
should be documented and associated with the 
claims folder. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

